Citation Nr: 0322855	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-20 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
joint disability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for scars of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the VA Medical Center in Iowa City, 
Iowa, and from the VA outpatient clinic 
in Peoria, Illinois, for any treatment 
for right knee joint disability and right 
knee scars during the period of June 2000 
to the present.  Please obtain following 
types of records: Notes, Discharge 
Summaries, Consults, Medications, Imaging 
(X-Ray, MRI, CT scan), Procedures, 
Problem List Confirmed Diagnoses.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination.  
The purpose of the orthopedic examination 
is to obtain medical evidence regarding 
the current nature and extent of 
impairment from the veteran's service-
connected right knee disability and the 
current nature and extent of impairment 
from the veteran's service-connected 
right knee scars.  Another VA examination 
is needed because the prior VA 
examination did not provide all of the 
findings requested in a prior development 
memorandum.  Specifically, the VA 
examination did not adequately assess the 
functional loss of the right knee due to 
pain.  Specific findings as to the knee 
scar were also not addressed.  All 
indicated tests and studies, including 
X-rays and range of motion studies in 
degrees, should be conducted.  Send the 
claims folder to the examiner for review.  

	Tests of joint motion against varying 
resistance should be performed, and the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The extent of any 
right knee instability or subluxation 
should also be noted.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The physician 
should also provide an opinion concerning 
the impact of the veteran's right knee 
disability and right knee scars on his 
ability to work.

	With respect to the veteran's right knee 
scars, the examiner should describe the 
location of each scar, and respond to 
each of the following questions with 
respect to each scar:

(A)	Is the scar superficial (i.e. not 
associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)?
(B)	Does the scar cause limited motion?
(C)	What is the area, in square inches or 
square centimeters, covered by the 
scar?
(D)	Is the scar unstable (i.e productive 
of frequent loss of covering of skin 
over the scar)?
(E)	Is the scar painful on examination?
(F)	Is the scar otherwise productive of 
limitation of function of the 
affected part?  If so, identify the 
limitation of function caused by the 
scar.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





